Case 1:18-cv-22990-RNS Document 13 Entered on FLSD Docket 04/16/2019 Page 1 of 5



                             United States District Court
                                       for the
                             Southern District of Florida

   Sream, Inc. and RooR International )
   BV, Plaintiffs,                    )
                                      )
   v.                                 ) Civil Action No. 18-22990-Civ-Scola
                                      )
   Kalandia Inc. d/b/a Mario’s        )
   Supermarket, Defendant.            )
                            Final Default Judgment
        This matter comes before the Court on the Plaintiffs Sream, Inc and RooR
  International BV’s (collectively, the “Plaintiffs”) motion for default judgment
  pursuant to Federal Rule of Civil Procedure 55(b) against Defendant, Kalandia,
  Inc. d/b/a Mario’s Supermarket. (ECF No. 12.) The Defendant has failed to file
  an answer or otherwise defend, and on September 25, 2018, the Clerk entered
  default. (ECF No. 10.) The Court has considered the allegations of the complaint,
  the motion, and supporting documentation submitted by the Plaintiffs. For the
  reasons that follow, the Court grants the Plaintiffs’ motion for default judgment
  (ECF No. 12) and enters final judgment in favor of the Plaintiffs.

  1.    Background
         RooR is an award-winning designer and manufacturer of glass products,
  including water pipes, parts, and accessories. (Compl., ECF No. 1 at ¶ 8.) RooR
  products have a significant following and appreciation amongst consumers in
  the United States. (Id. at ¶ 9.) RooR holds U.S. trademark registration numbers
  3,675,839, 2,307,176, and 2,235,638. (Id. at ¶ 11.) Since August 2013, Sream
  has been the exclusive licensee of the RooR mark in the United States. (Id. at ¶
  12.)
         The Plaintiffs are suing the Defendant for trademark infringement and
  false designation of origin under 15 U.S.C. §§ 1114, 1125(a). The Plaintiffs’
  complaint alleges that the Defendant has engaged in the unlawful manufacture,
  retail sale, and wholesale sales of counterfeit RooR branded water pipes and
  related parts. (Id. at ¶ 7.) The complaint further alleges that that the Defendant’s
  infringing acts have caused and are causing confusion, mistake, and deception
  among the relevant consuming public as to the origin of the counterfeit goods
  sold by the Defendant. (Id. at ¶ 33.)
Case 1:18-cv-22990-RNS Document 13 Entered on FLSD Docket 04/16/2019 Page 2 of 5



        The Defendant has failed to respond or otherwise appear, and as such the
  Clerk entered default. (ECF No. 10.) The Plaintiffs now bring this motion for final
  default judgment before the Court. (ECF No. 12.)

  2.    Legal Standards
         “A defendant, by his default, admits the plaintiff’s well-pleaded allegations
  of fact,” as set forth in the operative complaint. Eagle Hosp. Physicians, LLC v.
  SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009) (internal quotation
  marks and citations omitted). However, “a sufficient basis must still exist in the
  pleadings to state a claim before a court may enter a default judgment.” Under
  Armour, Inc. v. 51nfljersey.com, No. 13–62809–CIV, 2014 WL 1652044, at *4
  (S.D. Fla. Apr. 23, 2014) (Rosenbaum, J.) “A defendant’s default does not in itself
  warrant the court entering a default judgment.” Luxottica Grp. S.p.A. v.
  Individual, P’ship or Unincorporated Ass’n, No. 17-CV-61471, 2017 WL 6949260,
  at *2 (S.D. Fla. Oct. 3, 2017) (Bloom, J.) (quotation marks, alterations, and
  citations omitted). A defendant is “not held to admit facts that are not well
  pleaded or to admit conclusions of law.” Id. The court must also establish that it
  has subject matter jurisdiction and personal jurisdiction over the defendant.
  TracFone Wireless v. Anadisk LLC, 685 F. Supp. 2d 1304, 1310 (S.D. Fla. 2010)
  (King, J.).

  3.    Analysis
        A. Liability
          Section 1114 provides liability for trademark infringement if, without the
  consent of the registrant, a defendant uses “in commerce any reproduction,
  counterfeit, copy, or colorable imitation of a registered mark: which is likely to
  cause confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114. To prevail
  on its trademark infringement claim, the Plaintiffs must demonstrate “(1) that it
  had prior rights to the mark at issue and (2) that the defendant had adopted a
  mark or name that was the same, or confusingly similar to its mark, such that
  consumers were likely to confuse the two.” Planetary Motion, Inc. v. Techsplosion,
  Inc., 261 F.3d 1188, 1193 (11th Cir. 2001) (citing Lone Star Steakhouse & Saloon,
  Inc. v. Longhorn Steaks, Inc., 106 F.3d 355, 360 (11th Cir. 1997) (internal citation
  omitted)).
          The test for liability for false designation of origin under 15 U.S.C. §
  1125(a) is the same as for a trademark counterfeiting and infringement claim:
  whether the public is likely to be deceived or confused by the similarity of the
  marks at issue. Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 780 (1992).
Case 1:18-cv-22990-RNS Document 13 Entered on FLSD Docket 04/16/2019 Page 3 of 5



          The well-pled factual allegations of the Plaintiffs’ complaint, specifically
  those pled in paragraphs 22–41, 47–52, and 62–68, properly contain the
  elements for each of the above claims and are admitted by the Defendant’s
  default. Further, the factual allegations in the complaint have been
  substantiated by affidavits and other evidence and establish the Defendant’s
  liability under each of the claims asserted in the complaint. (ECF Nos. 1, 12.)
  Accordingly, the Court finds that Default Judgment pursuant to Rule 55(b) of
  the Federal Rules of Civil Procedure is appropriately entered against the
  Defendant.

        B. Relief
          In a case involving the use of counterfeit marks in connection with a sale,
  offering for sale, or distribution of goods, 15 U.S.C. § 1117(c) provides that a
  plaintiff may elect an award of statutory damages at any time before final
  judgment is rendered in the sum of not less than $1,000.00 nor more than
  $200,000.00 per counterfeit mark per type of good. 15 U.S.C. § 1117(c)(1). In
  addition, if the court finds that a defendant’s counterfeiting actions were willful,
  it may impose damages above the maximum limit up to $2,000,000.00 per mark
  per type of good. 15 U.S.C. § 1117(c)(2). Pursuant to 15 U.S.C. § 1117(c), the
  Plaintiffs have elected to recover an award of statutory damages as to count one
  and two of the complaint for the amount of $50,000. (ECF No. 12.)
          The Court has wide discretion to determine the amount of statutory
  damages. Cable/Home Commc’n Corp. v. Network Prod., Inc., 902 F.2d 829, 852
  (11th Cir. 1990). An award of statutory damages is appropriate despite a
  plaintiff’s inability to provide actual damages caused by a defendant’s
  infringement. Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D. Mich.
  2006). Therefore, the Court finds statutory damages of $50,000 appropriate.
          The Plaintiffs also request relief for costs of the action in the amount of
  $658.12, consisting of the filing fee, process server fee, and the Plaintiffs’
  investigation fee. The Plaintiffs are entitled to recover these costs under 15 U.S.C.
  § 1117. Thus, Court finds that the Plaintiffs’ costs of $658.12 are recoverable.
          A district court is authorized to issue an injunction “according to the
  principles of equity and upon such terms as the court may deem reasonable,” to
  prevent violations of trademark law. 15 U.S.C. § 1116(a). Indeed, “[i]njunctive
  relief is the remedy of choice for trademark and unfair competition cases, since
  there is no adequate remedy at law for the injury caused by a defendant’s
  continuing infringement.” Burger King Corp. v. Agad, 911 F. Supp. 1499, 1509-
  10 (S.D. Fla. 1995) (Kehoe, J.) (citing Century 21 Real Estate Corp. v. Sandlin,
  846 F.2d 1175, 1180 (9th Cir. 1988)). Even in a default judgment setting,
  injunctive relief is available. See, e.g., Petmed Express, Inc. v. Medpets.com, Inc.,
Case 1:18-cv-22990-RNS Document 13 Entered on FLSD Docket 04/16/2019 Page 4 of 5



  336 F. Supp. 2d 1213, 1222–23 (S.D. Fla. 2004) (Cohn, J.). The Defendant’s
  failure to respond or otherwise appear in this action makes it difficult for the
  Plaintiffs to prevent further infringement absent an injunction. See Jackson v.
  Sturkie, 255 F. Supp. 2d 1096, 1103 (N.D. Cal. 2003) (“[D]efendant’s lack of
  participation in this litigation has given the court no assurance that defendant’s
  infringing activity will cease. Therefore, plaintiff is entitled to permanent
  injunctive relief.”).
          Permanent injunctive relief is appropriate where a plaintiff demonstrates
  (1) it has suffered irreparable injury; (2) there is no adequate remedy at law; (3)
  the balance of hardship favors an equitable remedy; and (4) an issuance of an
  injunction is in the public’s interest. eBay, Inc. v. MercExchange, LLC, 547 U.S.
  388, 392–93 (2006). The Plaintiffs have clearly carried their burden on each of
  the four factors based on their pleadings, motion, and supporting evidence. (ECF
  Nos. 1, 12.) Accordingly, the Court finds that permanent injunctive relief is
  appropriate.

        4. Conclusion
         The Court orders that the Defendant is to pay the sum of $50,658.12
  ($50,000 in statutory damages and $658.12 in costs) to the Plaintiffs. The Court
  further orders that the Defendant is permanently restrained and enjoined from
  infringing upon the RooR marks with the registration numbers 3,675,839,
  2,307,176, and 2,235,638 directly or contributorily, in any manner, including
  but not limited to:
      a) Import, export, making, manufacture, reproduction, assembly, use,
         acquisition, purchase, offer, sale, transfer, brokerage, consignment,
         distribution, storage, shipment, licensing, development, display, delivery,
         marketing advertising or promotion of the counterfeit RooR product
         identified in the complaint and any other unauthorized RooR product,
         counterfeit, copy or colorful imitation thereof;
      b) Assisting, aiding or attempting to assist or aid any other person or entity
         in performing any of the prohibited activities referred to in Paragraphs (a)
         above.
         Finally, the Court orders that pursuant to 15 U.S.C. § 1118, the
  Defendant, at its cost, is to deliver to the Plaintiffs for destruction all products,
  accessories, labels, signs, prints, packages, wrappers, receptacles,
  advertisements, and other material in their possession, custody or control
  bearing any of the RooR marks. The Clerk is directed to close this case. All
  pending motions, if any, are denied as moot.
Case 1:18-cv-22990-RNS Document 13 Entered on FLSD Docket 04/16/2019 Page 5 of 5



        Done and ordered in chambers at Miami, Florida on April 15, 2019.

                                          _______________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
